KELSEY, J.
We have for review a final judgment denying with prejudice appellant’s attempt to foreclose on the subject mortgage. We conclude to the contrary, that appellant established as a matter-of law that it had standing to foreclose because it owned and held the note. See Riggs v. Aurora Loan Seros., LLC, 36 So.3d 932, 933 (Fla. 4th DCA 2010) (on rehearing granted). The condominium association’s earlier foreclosure proceeding, to which appellant was not a party, involved only the association’s assessments. As a matter of law, that proceeding did not extinguish appellant’s superior interest. U.S. Bank Nat’l. Ass’n v. Bevans, 138 So.3d 1185, 1187 (Fla. 3d DCA 2014). Accordingly, we reverse the final judgment in its entirety, and remand *829for further proceedings on appellant’s foreclosure action.
THOMAS and MARSTILLER, JJ., concur.